UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2014 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices) (Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of October 31, 2014, the Company had 5,673,293 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended September 30, 2014 Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30, 2014 (Unaudited) and December31, 2013 1 Condensed Consolidated Statements of Income(Unaudited) Three and nine-months endedSeptember 30, 2014 and 2013 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited)Three and nine-months ended September 30, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine-months ended September 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24-25 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Exhibit Index 29 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 6,140,566 $ 4,132,953 Marketable securities, current - 205,000 Trade accounts receivable, less allowance for doubtful accounts of $203,559 in 2014 and $315,417 in 2013 10,461,565 12,335,124 Other receivables 225,930 273,405 Inventories 8,551,490 7,470,697 Prepaid income taxes 239,610 595,898 Prepaid expenses, other 1,135,754 1,126,582 Deferred income taxes 1,176,862 1,429,794 Total current assets 27,931,777 27,569,453 Property, plant and equipment, net of accumulated depreciation of $8,206,401 in 2014 and $7,811,276 in 2013 5,734,893 5,726,754 Goodwill 8,443,000 9,034,479 Investment in affiliated company 3,171,250 3,441,500 Intangible assets, net 11,341,704 12,718,203 Other assets 196,805 213,279 TOTAL ASSETS $ 56,819,429 $ 58,703,668 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 1,819,312 $ 2,697,678 Revolving lines of credit 4,500,000 4,263,821 Accounts payable 3,635,323 3,864,355 Compensation and related expenses 3,538,071 3,752,542 Other accrued expenses 952,680 781,151 Accrued product warranties 240,575 335,533 Dividends payable 624,062 619,322 Deferred revenue 1,176,187 620,428 Total current liabilities 16,486,210 16,934,830 Notes payable 541,033 1,306,849 Obligations to former employees 71,261 77,334 Deferred income taxes 1,904,446 2,611,491 Accrued income taxes 295,353 304,424 Total noncurrent liabilities 2,812,093 4,300,098 Total liabilities 19,298,303 21,234,928 Stockholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2014 and 2013 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,673,293 shares in 2014 and 5,630,197 shares in 2013 567,329 563,020 Additional paid-in capital 5,773,400 5,063,627 Retained earnings 32,928,040 31,229,068 Accumulated other comprehensive (loss) income ) 613,025 Total stockholders' equity 37,521,126 37,468,740 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 56,819,429 $ 58,703,668 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Sales: Products $ 15,855,843 $ 13,400,132 $ 45,366,872 $ 40,088,427 Consulting services 793,784 789,741 2,170,426 2,236,639 Total sales 16,649,627 14,189,873 47,537,298 42,325,066 Cost of sales: Products 6,640,087 5,657,331 19,451,207 17,275,469 Consulting services 447,219 473,621 1,412,616 1,356,904 Total cost of sales 7,087,306 6,130,952 20,863,823 18,632,373 Gross profit 9,562,321 8,058,921 26,673,475 23,692,693 Selling, general and administrative expenses 6,125,438 5,257,664 18,215,810 16,528,574 Research and development expenses 949,678 886,289 3,063,955 3,084,583 Operating income 2,487,205 1,914,968 5,393,710 4,079,536 Other expense, net ) Income before income taxes 2,370,282 1,819,660 5,126,605 3,793,546 Income tax expense 696,456 460,999 1,557,803 766,637 Net income $ 1,673,826 $ 1,358,661 $ 3,568,802 $ 3,026,909 Net income per common share: Basic $ 0.30 $ 0.24 $ 0.63 $ 0.55 Diluted $ 0.29 $ 0.24 $ 0.62 $ 0.53 Weighted average common shares outstanding: Basic 5,667,810 5,548,201 5,654,620 5,535,687 Diluted 5,775,767 5,684,515 5,767,984 5,673,694 Cash dividends declared per common share $ 0.11 $ 0.11 $ 0.33 $ 0.33 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 1,673,826 $ 1,358,661 $ 3,568,802 $ 3,026,909 Other comprehensive income (loss): Cumulative translation adjustment ) 1,058,066 ) 651,609 Comprehensive income (loss) $ ) $ 2,416,727 $ 1,208,134 $ 3,678,518 See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ 3,568,802 $ 3,026,909 Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation expense 413,447 390,269 Change in fair value of derivative instrument 172,278 ) (Gain)/Loss on disposition of long-term assets 16,341 ) Depreciation and amortization 1,923,936 1,795,379 Deferred income taxes ) ) Excess tax benefit from employee stock plans ) ) Changes in operating assets and liabilities: Trade accounts receivable, net 842,995 ) Other receivables ) 47,421 Inventories ) ) Prepaid income taxes 47,440 ) Prepaid expenses, other 32,944 ) Accounts payable 252,873 758,978 Compensation and related expenses ) ) Other accrued expenses 76,972 ) Accrued product warranties ) ) Accrued income taxes 435,550 503,719 Deferred revenue 588,028 385,608 Net cash provided by operating activities 6,429,899 4,414,567 Cash flows from investing activities: Proceeds from maturities of marketable securities 205,000 5,254,639 Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 55,315 116,234 Cash paid for patents and other intangible assets ) ) Other ) ) Net cash provided by (used in) investing activities ) 3,391,217 Cash flows from financing activities: Proceeds from the revolving lines of credit 18,383,528 4,757,484 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 284,568 256,212 Excess tax benefit from employee stock plans 16,067 19,670 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 24,407 Net increase in cash and cash equivalents 2,007,613 2,078,900 Cash and cash equivalents: Beginning of period 4,132,953 2,415,416 End of period $ 6,140,566 $ 4,494,316 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ $ 1,166,483 Cash paid during the period for interest $ 151,949 $ 221,299 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 624,062 $ 610,404 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 173,665 $ 217,344 See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2014 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheets as of September 30, 2014, the condensed consolidated statements of income and comprehensive income (loss), for the three and nine-month periods ended September 30, 2014 and 2013 and the condensed consolidated statements of cash flows for the nine-month period ended September 30, 2014 and 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at September 30, 2014, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and nine-month periods ended September 30, 2014 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K/A for the fiscal year ended December31, 2013, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries (collectively, the Company), develops, manufacturers and markets measurement, analytical and monitoring instruments, and provides consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. We report our operating segments as Permeation Products and Services (“Permeation”), Package Testing Products and Services (“Package Testing”), and Industrial Analyzer Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The condensed consolidated financial statements include the accounts of MOCON, Inc. and its wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Recently Issued Accounting Guidance Revenue from Contracts with Customers In May 2014, the Financial Accounting Standards Board issued new accounting requirements for the recognition of revenue from contracts with customers. The requirements of the new standard are effective for annual reporting periods beginning after December 15, 2016, and interim periods within those annual periods. We are currently evaluating the impact of this guidance on our results of operations and financial position. -5- Note 2 – Inventories Inventories consist of the following: September 30, December 31, Finished products $ 1,730,912 $ 1,638,997 Work-in-process 2,645,502 1,934,493 Raw materials 4,175,076 3,897,207 $ 8,551,490 $ 7,470,697 Note 3 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three and nine-month periods ended September 30, 2014 and 2013: Three Months Ended September 30 , Nine Months Ended September 30 , 4 3 4 3 Weighted shares of common stock outstanding – basic Dilutive impact of share-based awards Weighted shares of common stock outstanding – diluted Outstanding stock options totaling 251,000 for the three-month period ended September 30, 2014 and 255,650 for the three and nine-month periods ended September 30, 2013 were excluded from the net income per common share calculation because the shares would be anti-dilutive. There were no anti-dilutive options outstanding during the nine-months ended September 30, 2014. Note 4 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the nine-month period ended September 30, 2014 were as follows: Package Industrial Analyzers Testing Permeation & Other Total Balance as of December 31, 2013 $ 6,196,572 $ 2,227,977 $ 609,930 $ 9,034,479 Foreign currency translation ) ) - ) Balance as of September 30, 2014 $ 5,753,060 $ 2,080,010 $ 609,930 $ 8,443,000 -6- We test goodwill for impairment annually at the reporting unit level using a fair value approach. We will perform our annual impairment test for goodwill in the fourth quarter. Other intangible assets (all of which are being amortized except projects in process) are as follows: As of September 30, 2014 Accumulated Cost Amortization Net Patents $ 1,684,874 $ ) $ 1,278,273 Trademarks and trade names 3,827,361 ) 3,210,516 Developed technology 7,139,760 ) 5,156,493 Customer relationships 834,960 ) 603,027 Internally developed software 949,792 ) 926,892 Other intangibles 255,119 ) 166,503 $ 14,691,866 $ ) $ 11,341,704 As of December 31, 2013 Accumulated Cost Amortization Net Patents $ 1,624,590 $ ) $ 1,215,934 Trademarks and trade names 4,121,170 ) 3,625,273 Developed technology 7,730,550 ) 6,227,387 Customer relationships 904,050 ) 728,263 Internally developed software 716,800 - 716,800 Other intangibles 245,118 ) 204,546 $ 15,342,278 $ ) $ 12,718,203 -7- Total amortization expense for the three-month periods ended September 30, 2014 and 2013 was $323,172 and $307,176, respectively and $963,805 and $889,480, respectively, for the nine-month periods ended September 30, 2014 and 2013. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2014 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of September 30, 2014 is as follows: Estimated Expense $ 281,600 1,289,694 1,269,760 1,235,769 1,205,000 2019 & Thereafter 5,313,357 $ 10,595,180 Note 5 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following: Three Months Ended Nine Months Ended September 30, September 30, Beginning balance $ 359,204 $ ) $ 613,025 $ ) Foreign currency translation adjustments ) 1,058,066 ) 651,609 Amounts reclassified to earnings Accumulated other comprehensive income (loss) $ ) $ 24,315 $ ) $ 24,315 Note 6 – Investment in Affiliated Company In January 2010, we acquired a minority equity ownership interest in Luxcel Biosciences Limited (Luxcel) based in Cork, Ireland. The investment of €2.5 million (approximately $3.6 million) amounted to a 16.9% equity interest in Luxcel. We have evaluated the cost versus equity method of accounting for its investment in Luxcel and determined that we do not have the ability to exercise significant influence over the operating and financial policies of Luxcel and, therefore, accounts for our investment on a cost basis. The investment in Luxcel is carried on our condensed consolidated balance sheets at the original purchase price, adjusted for currency fluctuations. We believe that it is not feasible to readily estimate the fair value of our investment in Luxcel. Information related to future cash flows of Luxcel is not readily available as the entity is a start-up research and development company and future cash flows are highly dependent on their ability to obtain additional funding, gain acceptance of its products in the marketplace, and obtain regulatory approvals. During 2013, we paid $200,000 for two license and distribution agreements with Luxcel which grants us access to proprietary technology on an exclusive basis for a period of four years. In addition, the terms of the distribution agreement allow us to contract for future services. These services are purchased through upfront payments tied to specific work orders and are refundable if the work is cancelled,excluding amounts incurred for work completed up to the cancellation date.At September 30, 2014, a prepaid expense of $219,000 was recognized on the Condensed Consolidated Balance Sheet as a result of our contracting for future services to be provided by Luxcel. -8- As part of the relationship with Luxcel, we purchase sensors that accompany our instruments for sale to an end user and we are required to pay a royalty to Luxcel on the sale of such instruments. Note 7 – Warranty We provide a warranty for most of our products ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs at our locations. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Warranty reserves are also accrued for special rework campaigns for known major product modifications. We also offer extended warranty service contracts for select products when the factory warranty period expires. Warranty provisions and claims for the three and nine-month periods ended September 30, 2014 and 2013 were as follows: Three Months Ended September 30, Nine Months Ended September 30, 4 3 4 3 Beginning balance $ Warranty provisions 156,855 Warranty claims ) Ending balance $ Note 8 – Debt Notes payable consists of the following: September 30, December 31, Note payable to bank, with interest at 3.46%, payable in monthly principal installments of $72,917 plus interest through March 28, 2016, collateralized by all the assets of the Company except the outstanding stock of Dansensor. $ $ Seller financed note payable (Seller Note), with interest at 3.46%, payable in semi-annual payments of principal and interest totaling $891,000 beginning October 2, 2012 through April 2, 2015, collateralized by 65% of the outstanding stock of Dansensor. Capital leases Total notes payable $ $ Less current portion of notes payable Total long-term notes payable $ $ -9- In the U.S., we have a $6.0 million secured revolving line of credit with a maturity date of March 28, 2016. Interest is charged monthly at one-month LIBOR plus 1.75 basis points which totaled 2.00% at September 30, 2014 and December 31, 2013. The line of credit is secured by the assets of the Company with the exception of the outstanding stock of Dansensor, and there was $4,500,000 and $4,000,000 outstanding at September 30, 2014 and December 31, 2013, respectively. In Denmark, the Company has a DKK 10,000,000 (approximately $1.70 million) available line of credit of which no amount was outstanding as of September 30, 2014 and $264,000 was outstanding as of December 31, 2013. Outstanding borrowings on theDenmark line of credit are charged interest at 4.35% per year. We are subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, making capital and lease expenditures and making share repurchases. As of September 30, 2014, we were in compliance with these various covenants and expect to remain in compliance throughout 2014. The carrying value of the Seller Note is adjusted for foreign currency translation at each reporting period and the change in value is included in other expense in the condensed consolidated statements of income. As of September 30, 2014, the future minimum principal payments of the notes payable for the remainder of 2014 and each of the four succeeding fiscal years and thereafter are as follows: $ 1,064,199 988,182 305,222 2,742 $ 2,360,345 Note 9 – Income Taxes Our provision for income tax expense was 29% and 25% of income before income taxes for the third quarters ended September 30, 2014 and 2013, respectively. The rate in the third quarter 2014 was lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower as well as the domestic manufacturing deduction.The rate in the third quarter 2013 was lower than the statutory rate due primarily to certain discrete adjustments totaling $109,000 recorded during the quarter. For the nine-month period ended September 30, 2014, our income tax expense was 30% of income before income taxes compared to 20% for the same period of 2013. The rate for the first nine-months of 2014 was lower than the statutory rate due primarily to the effect of our foreign operations and the domestic manufacturing deduction. The rate for the first nine-months of 2013 was positively impacted by the tax law changes noted above as well as the domestic tax law change related to research and development credits which was effective in the first quarter 2013. As of September 30, 2014 and December 31, 2013, the liability for gross unrecognized tax benefits was $295,000 and $304,000, respectively. Changes in gross unrecognized tax benefits during the nine-months ended September 30, 2014 primarily consisted of a decrease for tax positions taken in the current year. It is expected that the amount of unrecognized tax benefits for positions which the we have identified will not materially change in the next twelve months. -10- Note 10 – Stock-Based Compensation As of September 30, 2014, we have reserved 151,639 shares of common stock for options and other stock-based incentive awards that are still available for grant under our 2006 stock incentive plan, and 684,325 shares for options that have been granted under either the 2006 stock incentive plan or the 1998 stock option plan but have not yet been exercised. We issue new shares of common stock upon exercise of stock options. There were options for an aggregate totalof 146,400 shares granted in the first nine-months of 2014. Amounts recognized in the condensed consolidated financial statements related to stock-based compensation are as follows: Three Months Ended September 30, Nine Months Ended September 30, Total cost of stock-based compensation $ Amount of income tax benefit recognized in earnings ) Amount charged against net income $ The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). We use historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. Our estimates are based on expected volatility for awards granted on daily historical trading data of our common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. We estimate the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven year contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. A summary of the option activity for the first nine-months of 2014 is as follows: Number of Shares Weighted Average Exercise Price per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2013 $ $ Options granted $ Options cancelled/expired ) $ Options exercised ) $ Outstanding at September 30, 2014 $ $ Exercisable at September 30, 2014 $ $ The total intrinsic value of options exercised was $68,433 and $10,133 during the three-month periods ended September 30, 2014 and 2013, respectively, and $404,373 and $183,421 during the nine-month periods ended September 30, 2014 and 2013, respectively. -11- A summary of the status of our unvested option shares as of September 30, 2014 is as follows: Number of Shares Weighted Average Grant Date Fair Value Unvested at December 31, 2013 $ Options granted $ Options cancelled ) $ Options vested ) $ Unvested at September 30, 2014 $ As of September 30, 2014, there was $403,080 of total unrecognized compensation cost related to unvested stock-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of 1.2 years. The total fair value of option shares vested during the three-month periods ended September 30, 2014 and 2013 was $76,799 and $71,756, respectively, and $230,475 and $215,269 during the nine-month periods ended September 30, 2014 and 2013, respectively. Note 11 – Derivative Instrument As of September 30, 2014, we had one foreign currency contract outstanding with a notional amount of 6.2 million Danish krone (DKK) or $1.0 million. The foreign currency contract was purchased to economically hedge the foreign currency fluctuation from the remeasurement of the third party seller financed note payable (Seller Note) which is denominated in DKK (Note 8). The term of the foreign currency contract, and its settlement dates, coincide with the maturity of the Seller Note which is April 2, 2015. The fair value of the contract resulted in an asset of approximately $11,000 at September 30, 2014, as compared to approximately $183,000 at December 31, 2013. The decrease in the fair value of the contract totaling approximately $79,000 for the three-month period ended September 30, 2014 and the decrease of $172,000 for the nine-month period ended September 30, 2014 were recognized in other expense in the condensed consolidated statements of income. Substantially all of this expense is offset by the re-measurement of the Seller Note. Note 12 – Fair Value Measurements We determine the fair market value of our derivative contract based on the fair value hierarchy, described below, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. There are three levels within the fair value hierarchy that may be used to measure fair value: Level 1: Values based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Values based on quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, or model-based valuation techniques for which all significant assumptions are observable in the market. Level 3: Values generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect the Company’s own estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. -12- The following table provides information on those assets that are measured at fair value on a recurring basis: Fair Value Measurements at the end of the Reporting Period Using Assets: Carrying value Significant Other Observable Inputs (Level 2) September 30, 2014: Foreign currency contract $ $ December 31, 2013: Foreign currency contract $ $ The fair value of the foreign currency contract is determined based on observable market transactions of spot currency rates and forward currency prices. The carrying values of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, revolving lines of credit and current maturities of notes payable approximate fair value due to their short-term maturity. The fair value of the long-term debt, measured as Level 2 financial instruments, is estimated based on anticipated interest rates which management believes would currently be available to us for similar issues of debt, taking into account our current credit risk of and other market factors. We believe the carrying value of the long-term debt approximates fair value. Note 13 – Business Segments We have four operating segments and three reportable segments, structured by differences in products and services, that are regularly reviewed by our chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and other general and administrative costs, are allocated to the reportable segments. Our four operating segments have been aggregated into three reportable segments based on the authoritative guidance. We aggregated our Other Products and Services operating segment into the Industrial Analyzer Products and Services segment based on minimal business activity and materiality. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety and environmental air monitoring. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in our Annual Report on Form 10-K/A for the fiscal year ended December 31, 2013. Intersegment sales for the three and nine-month periods ended September 30, 2014 and 2013 were insignificant. -13- Financial information by reportable segment for the three and nine-month periods ended September 30, 2014 and 2013 is as follows: Three Months Ended September 30, 2014 Nine Months Ended September 30, 2014 Trade Revenue Segment Operating Income Trade Revenue Segment Operating Income Permeation $ 5,729,373 $ 1,228,580 $ 16,621,767 $ 2,923,453 Package Testing 7,342,007 992,763 21,320,444 1,701,658 Industrial Analyzers and Other 3,578,247 265,862 9,595,087 768,599 Total $ 16,649,627 $ 2,487,205 $ 47,537,298 $ 5,393,710 Three Months Ended September 30, 2013 Nine Months Ended September 30, 2013 Trade Revenue Segment Operating Income (Loss) Trade Revenue Segment Operating Income Permeation $ 5,596,470 $ 1,325,605 $ 15,550,031 $ 2,630,193 Package Testing 6,328,402 674,797 18,976,020 1,183,960 Industrial Analyzers and Other 2,265,001 ) 7,799,015 265,383 Total $ 14,189,873 $ 1,914,968 $ 42,325,066 $ 4,079,536 -14- Item 2.
